NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                     Submitted March 26, 2009∗
                                       Decided April 8, 2009


                                                Before

                                FRANK H. EASTERBROOK , Chief Judge

                                JOHN L. C OFFEY, Circuit Judge

                                DIANE P. WOOD, Circuit Judge


No. 08-4099
                                                                  Appeal from the United
UNITED STATES OF AMERICA,                                         States District Court for the
      Plaintiff-Appellee,                                         Western District of Wisconsin.

                v.                                                No. 05-CR-39-C-01
                                                                  Barbara B. Crabb, Chief Judge.
JOHN A. RADERMACHER,
      Defendant-Appellant.



                                                 Order

       Last fall we vacated Radermacher’s sentence and remanded for resentencing in
light of Kimbrough v. United States, 128 S. Ct. 558 (2007). The district court then sentenced
Radermacher to 300 months in prison, 60 months below his guideline range of 360
months to life. (That range reflects the amendments to the cocaine guidelines made in
2007.) The sentence before the remand had been 360 months. Despite this substantial
reduction, Radermacher has appealed again. His lawyer has filed an Anders brief, and
Radermacher has declined the court’s invitation to respond. See Circuit Rule 51(b).


∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 08-4099                                                                Page 2

        After consulting with Radermacher, counsel represents that his client does not
wish to withdraw his guilty plea. So the only potential appellate issues concern
sentencing. And as there was no contest in the district court to the district judge’s
calculation of the guidelines range, argument would be limited to a contention that the
judge did not understand the extent of her discretion after United States v. Booker, 543
U.S. 220 (2005), or otherwise imposed a sentence unreasonable in light of the statutory
criteria. Because the sentence is below a properly determined range, it is presumed
reasonable on appeal, see Rita v. United States, 551 U.S. 338 (2007). And the prior
remand under Kimbrough ensured that the sentence reflected the full extent of judicial
discretion.

      Thus there is no non-frivolous issue for appeal. We grant counsel’s motion to
withdraw, and we dismiss the appeal as frivolous.